Case 3:17-cv-05988-RJB Document 279 Filed 08/16/19 Page 1 of 3
Case 3:17-cv-05988-RJB Document 279 Filed 08/16/19 Page 2 of 3
             Case 3:17-cv-05988-RJB Document 279 Filed 08/16/19 Page 3 of 3




1                                 CERTIFICATE OF SERVICE

2           I hereby certify that on the below date, I electronically filed the foregoing with

3    the Clerk of the Court for the United States District Court, Western District of

4    Washington using the CM/ECF system which will send notification of such filing to

5    all counsel of record.

6           DATED at Seattle, Washington this 16th day of August, 2019.
7
                                                      /s/Andrienne E. Pilapil
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                      SMITH GOODFRIEND, P.S.
     SATISFACTION OF JUDGMENT - 3                                        1619 8TH AVENUE NORTH
                                                                       SEATTLE, WASHINGTON 98109
                                                                   (206) 624-0974   FAX (206)   624-0809
